Citation Nr: 0715702	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder strain, on appeal from the initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for left thumb 
dislocation, on appeal from the initial grant of service 
connection.

4.  Entitlement to a compensable evaluation for onychomycosis 
of both feet, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

Because the increased rating claims involve requests for 
higher initial evaluations following the initial grant of 
service connection, the Board has characterized these issues 
in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (separating initial rating 
claims from subsequent claims for increased ratings).  


FINDINGS OF FACT

1.  There is no medical evidence showing a current chronic 
left knee disability.

2.  Since service connection has been in effect, the 
veteran's left (minor) shoulder disability has been 
manifested by an absence of clinically objective findings, 
other than complaints of pain, with full range of motion, and 
without dislocation or nonunion of the clavicle or scapula.

3.  Since service connection has been in effect, the 
veteran's left thumb dislocation residuals have been 
productive of complaints of pain and difficulty holding and 
grasping objects; ankylosis is not shown, nor is limitation 
of motion consistent with a gap measuring one to two inches 
between the thumb pad and the fingers.  The left thumb is not 
shown to be manifested by functional loss equivalent to 
amputation of that digit; it does not affect the functioning 
of the other fingers of the left hand, and does not interfere 
with the overall function of the left hand.  

4.  Since service connection has been in effect, the 
veteran's onychomycosis covers an area less than 5 percent of 
his entire body and has not necessitated systemic therapy 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of a left knee injury 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left shoulder strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7,4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5299-5203 (2006).

3.  The criteria for an initial compensable evaluation for 
residuals of a left thumb dislocation are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5228 (2006).

4.  The criteria for an initial compensable evaluation for 
onychomycosis of both feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.118, DC 7813 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Left knee

The veteran seeks service connection for a left knee 
disability.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Here, service medical records (SMRs) fail to reveal any 
significant injury to the left knee, other than the minor 
abrasions in 1991.  SMRs show that in November 1991 the 
veteran was treated for injuries sustained in a motor vehicle 
accident.  Although he had superficial minor abrasions to the 
left knee, his primary injuries were to the neck.  The 
reports also show that prior to separation from service in 
2003 clinical evaluation of the lower extremities was normal 
with no evidence of physical abnormality or complaints.  The 
SMRs do not show evidence of a chronic disease process.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  Rather the 
reports show that the injury was acute and transitory in 
nature and resolved with treatment.  

The post-service medical records contain no current diagnosis 
of chronic left knee disability, nor is there any competent 
opinion to indicate that the veteran had continuing 
symptomatology as a result of the injury during service.  In 
fact, on VA examination in October 2003, the veteran reported 
that he sustained a left knee injury when falling off of a 
ladder while in service.  He added that since service, he has 
had intermittent feelings of weakness of the knee with 
occasional "giving out," pain and popping sensation.  
Nonetheless, the veteran reported that he was able to 
participate in sports such as working out in a gym, playing 
racquetball, and running at least one mile a day, five times 
a week, and that he did not require support for his knee.  
Moreover, examination of the left knee was completely normal 
with no indication of any objective abnormality.  The veteran 
was able to squat 100 percent without evidence of intra-
articular or subpatellar crepitation.  In the sitting 
position, active flexion and extension failed to reveal any 
intra-articular or subpatellar crepitation.  His patella was 
stable and tracked well over the femoral condoyle.  The knee 
extended fully to 0 degrees and flexed to 145 degrees 
actively and passively without pain.  Manipulation of the 
knee failed to reveal any evidence of ligamentous laxity 
(cruciate or collateral).  The clinical impression was status 
post contusion of the left knee without indication of 
disability or functional impairment.  X-rays reported 
ununited area of patella suggestion congenital "bifid" 
development versus less likely ununited fracture.  A bone 
scan reported only trace activity suggesting chronic 
articular changes.  There was no indication that the lesion 
of patella was an ununited fracture of the source of 
symptoms.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Thus, in this case, the primary impediment to a grant of 
service connection for left knee injury residuals is the 
absence of medical evidence of a current diagnosis.  The 
Board does not dispute that the veteran may experience 
intermittent knee symptomatology; however, there is no 
objective clinical confirmation that he currently has a 
chronic left knee disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).  The medical evidence of record is negative for 
disability, and the veteran's complaints alone cannot satisfy 
the criteria for a current disability.  More importantly, 
that an injury or disease occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this case, the overwhelming medical evidence of 
record indicates that the veteran does not have a chronic 
left knee disability.  As a result, service connection is not 
warranted.  

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
has he described his symptoms and his belief in the merits of 
his claim.  However as a layperson, he is not competent to 
make medical determinations.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Although there was the trauma to the 
left knee in 1991, it was not of the type or severity alleged 
by the veteran.  The Board finds that a preponderance of the 
evidence is against a conclusion that the veteran suffered 
any sequelae from the left knee abrasion, which had resolved 
by the time of his separation from service.  The objective 
contemporaneous SMRs are more probative to the question of 
the severity of the injury than the veteran's history 
reported several years after the injury.  Accordingly, his 
own opinion and theories about the existence of a left knee 
disability do not constitute competent medical evidence in 
support of his claim, and thus carry no probative weight on 
the critical question in this matter of a current medical 
diagnosis.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).



Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Left shoulder 

In February 2004, the RO established service connection for 
left shoulder strain and assigned a noncompensable evaluation 
effective October 1, 2003.  In January 2005, the RO increased 
the disability rating for the left shoulder to 10 percent, 
effective October 1, 2003.  The veteran seeks a higher 
rating.

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a (2006).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Under DC 5203, for impairment of the clavicle or scapula in 
the major or minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  See 38 C.F.R. § 4.71.

Under DC 5201 limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  When 
motion is limited to 25 degrees from the side, a 30 percent 
rating is warranted for the minor arm.  See 38 C.F.R. § 4.71.

On VA examination in October 2003 the veteran reported that 
while participating in an active exercise program with 
abduction and external rotation movement of the shoulders, he 
experienced an acute popping, painful sensation in the 
anterior aspect of the left shoulder.  This was followed by 
swelling and diffuse ecchymosis (apparently secondary to 
bleeding).  He was diagnosed as having a pulled muscle but 
was later advised that he had actually sustained a partial 
muscle tear.  Presently he functioned quite well with pain in 
the anterior aspect of the shoulder associated with external 
rotation or full abduction type movement.  Examination of the 
shoulder revealed no apparent atrophy or deformity of 
shoulder musculature.  However when he adducts or internally 
rotates the arm against resistance, there was a suggestion of 
pain with tenderness and a possible partial defect in the 
pectorial muscle just medial to its insertion on the medial 
aspect of the upper arm.  While this area was somewhat 
painful, the veteran did not demonstrate any major weakness 
of shoulder and arm function.  He had completely normal range 
of motion of the shoulders with abduction of 180 degrees, 
flexion of 180 degrees and extension of 45 degrees 
bilaterally both active and passive without pain.  His 
rotation was measured passively at 80 degrees of internal 
rotation bilaterally without obvious discomfort and no 
indication of any intra-articular or subacromial crepitation.  
In full internal rotation the tips of both thumbs reached the 
same level on the thoracic spine.  The examiner concluded the 
veteran sustained a partial tear of the pectoralis major 
muscle at the musculotendinous junction in association with 
the reported in-service injury.  Currently he had slight 
residual pain in the area of injury but no demonstrable 
disability or functional impairment.  No abnormality was 
noted on X-ray.  

The record reveals very little clinical data to support a 
finding of more than minimal symptomatology associated with 
the veteran's left shoulder disability.  There has been no 
objective evidence of active pathology or abnormality, 
including arthritis, internal derangement, or significant 
limitation of motion.  He has not had any surgery and the 
left shoulder disability is not so severe as to necessitate 
the use of braces or other special devices.  Moreover, as 
shown on VA examination in 2003, he achieved full range of 
motion with 180 degrees of abduction and 180 degrees of 
forward flexion.  

Although the veteran is currently rated under DC 5203, he 
does not demonstrate malunion or nonunion with or without 
loose movement of the clavicle or scapula.  Rather, it 
appears that he was assigned a 10 percent rating under this 
DC analogously because he did not meet the criteria for the 
20 percent rating based on limitation of motion under DC 
5201.  In order to be entitled to an evaluation in excess of 
10 percent, limitation of motion of the arm must be to no 
more than shoulder level.  This has not been demonstrated.  

Thus, the Board concludes that a 10 percent rating is the 
highest evaluation warranted.  This contemplates, based on 
the available evidence any functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, there 
is evidence of painful motion and weakness, which presumably 
could further limit functional ability during flare-ups.  
However, neither the veteran nor the examiner established 
that pain or flare-ups result in functional loss that would 
equate to limit motion of the left shoulder to shoulder 
level.  Although the effect of the veteran's pain must be 
considered when making a rating determination, under the 
circumstances of this case the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The Board also finds that no other diagnostic code pertaining 
to the shoulder would provide any higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by DCs 5200 and 5202.  Accordingly, there is no 
basis for an increased rating.  Lastly, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Left thumb 

In February 2004, the RO granted service connection for 
residuals of a left thumb disability and assigned a 
noncompensable rating, effective October 1, 2003.  That 
rating remains in effect. 

For the minor and major extremities, DC 5228 provides that 
limitation of motion of the thumb with a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers warrants a 
noncompensable evaluation.  Limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a 10 percent evaluation; and 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a (2006).

Under DC 5224 a 10 percent evaluation is warranted for 
favorable ankylosis of the major and minor thumb and a 20 
percent evaluation for unfavorable ankylosis of the major and 
minor thumb.  38 C.F.R. § 4.71a (2006).  A note directs 
reviewers to also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a (2006).

A review of the record reveals very few, if any, recent 
clinical findings attributable to the left thumb.  There is 
no objective indication that the veteran has sought or 
received any regular treatment for his left thumb.  In fact, 
other than complaints of pain and weakness, the objective 
evidence has demonstrated that there are no significant 
abnormalities associated with the left thumb or the left 
hand.  

On VA examination orthopedic examination in October 2003, the 
veteran reported that in 1999, he was carrying some heavy 
items on a ladder when he lost his footing and fell.  His 
left thumb was caught on the ladder and as he fell he 
sustained a twisting injury of the thumb with an apparent 
dorsal dislocation of the interphalangeal joint.  He stated 
that he reduced this himself by pulling on the thumb and 
"popping" it back into place.  Subsequently, he had no 
active treatment.  At the present time, he states that there 
was slight pain at the level of the interphalangeal joint 
with some limitation of motion and weakness of grip strength 
because of the discomfort in the thumb.  

However, examination of his thumb revealed no obvious 
deformity of the thumb at either the interphalangeal or 
metacarpophalangeal joint.  The interphalangeal joint 
extended fully to 0 degrees and flexed to 60 degrees actively 
and passively on the left compared to 80 degrees on the 
right.  In full flexion, the tip of the left thumb lacked 
one-half inch of touching the same level at the base of the 
fifth finger as reached by the tip of the right thumb 
inflexion.  Subjectively he only had slight weakness of grip 
strength.  The examiner concluded that overall the function 
of the left hand and fingers was basically within normal 
limits except for the weakness.  The veteran seemed to 
function without evidence of disability with only slight 
functional impairment associated with the weakness of grip 
strength which was considered minor.  His impairment was 
based on pain and weakness without indication of any obvious 
structural change, instability, incoordination, or 
fatigability.  There was no X-ray abnormality of metacarpal 
phalangeal joint reported.  

As noted above, there is no medical evidence of record 
demonstrating ankylosis of the left thumb, or limitation of 
motion findings consistent with a gap of one to two inches 
between the left thumb pad and the fingers.  There is also no 
medical evidence that the left thumb interferes with the 
overall function of the left hand itself or results in 
limitation of motion of the other digits.  Accordingly, there 
is no basis to assign a compensable rating for left thumb 
dislocation residuals. 

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the noncompensable evaluation under DC 5228.  The veteran 
has not identified any functional limitation, which would 
warrant a compensable rating under any applicable rating 
criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.  Lastly, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Onychomycosis 

In February 2004, the RO established service connection for 
onychomycosis and assigned a noncompensable evaluation 
effective October 1, 2003.  That rating remains in effect.

Dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris): Rate as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813.

Under DC 7813, skin disability is rated depending upon the 
predominant disability, and where, as here, it is 
onychomycosis, it will be rated as dermatitis or eczema under 
DC 7806.  38 C.F.R. § 4.118 (2006).  

DC 7806 provides that a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation will be assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed area is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation 
will be assigned for dermatitis that covers more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or with constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118 (2006).

During the dermatological portion of the examination in 
October 2003, the veteran reported that he was initially 
infected with onychomyosis soon after boot camp that 
gradually affected the large toes on both sides.  He also 
intermittently developed tinea pedis during hot weather or on 
shipboard, which he controlled with creams or powders.  
Currently he was not having an athlete's foot problem.  
Examination of the skin was generally normal except for the 
toenails.  Two thirds of both large toenails fairly eaten 
away, but the feet and toes were otherwise clear.  The 
remaining toenails on both feet, showed some minor 
involvement with onychomyocosis on the distal areas.  There 
was no specific thickening and they were not overly 
disfiguring.  

Based upon the evidence, the veteran's current disability 
picture resulting from his onychomyocosis and, more recently, 
tinea pedis does not meet or approximate the requirements for 
a compensable evaluation.  

Although topical creams and powders have been required, the 
veteran has never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Beyond 
that, there is no evidence that large portions of his anatomy 
are involved (the skin condition is predominantly confined to 
the great toenails), and it appears that less than 5 percent 
of the entire body is affected.  In fact, none of the 
symptomatology which would allow for the assignment of a 
higher disability rating has been reported.  Accordingly, the 
veteran's disability is not shown to be so symptomatic or 
actively disabling as to warrant a compensable evaluation.  
Lastly, the evidence does not raise a question that a higher 
rating is possible or warranted for any period of time from 
the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in October 2003 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  For example, by letter issued in 2006, the veteran 
was told that he must submit evidence showing that his claims 
have increased in severity, and since the increased rating 
claims are being denied, any such effective date questions 
are moot.  The veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for residuals of left knee injury is 
denied.

An initial evaluation in excess of 10 percent for left 
shoulder strain is denied.

An initial compensable evaluation for left thumb dislocation 
is denied.

An initial compensable evaluation for onychomycosis of both 
feet is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


